UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD ENDED September 30, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27739 Royal Quantum Group, Inc. (Exact name of small business issuer as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #145, 251 MidPark Blvd S.E. Calgary, AB Canada T2X 1S3 (Address of principal executive offices) (403) 288-4321 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of October 23, 2009 there were 48,980,338 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ROYAL QUANTUM GROUP, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) (Audited) September 30, December 31, ASSETS 2009 2008 Current Assets: Cash & Cash Equivalents $ 125,616 $ 90,363 Accounts receivable 9,255 - Total Current Assets 134,871 90,363 Fixed Assets: Furniture & Fixtures 1,851 1,851 Less: Accumulated Depreciation (1,203 ) (925 ) Total Fixed Assets 648 926 Other Assets: Intangible Assets - 1 Oil & Gas Properties,full cost method 167,260 - Less: Accumulated Depletion (5,387 ) - Total Other Assets 161,873 1 Total Assets $ 297,392 $ 91,290 LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ 93,157 $ 86,082 Notes Payable 294,166 235,755 Related Party Payables 146,323 98,262 Shareholder Loans 19,845 19,845 Total Current Liabilities 553,491 439,944 Total Liabilities 553,491 439,944 Stockholders' Equity: Common Stock, Par value $.001 Authorized 500,000,000 shares Issued 48,980,338 shares at September 30,2009 and 48,020,338 shares at Dec 31, 2008 48,980 48,020 Paid-in Capital 4,824,482 4,480,442 Deficit Accumulated During the Development Stage (5,129,561 ) (4,877,116 ) Total Stockholders' Equity (256,099 ) (348,654 ) Total Liabilities and Stockholders' Equity $ 297,392 $ 91,290 The accompanying notes are an integral part of the financial statements 2 ROYAL QUANTUM GROUP, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative since August 23, For the three months For the nine months 2002 ended ended inception of September 30, September 30, development 2009 2008 2009 2008 stage Revenues $ 6,755 $ - $ 6,755 $ - $ 6,755 Cost of Goods Sold (10,196 ) - (10,196 ) - (10,196 ) Gross Profit (3,441 ) - (3,441 ) - (3,441 ) Expenses Consulting Fees 58,174 35,130 153,595 185,938 1,201,108 Compensation Expense - 273,790 Exploration Expense - 475,949 General & Administrative 8,964 16,370 37,477 51,262 515,453 Loss from Operations (70,579 ) (51,500 ) (194,513 ) (237,200 ) (2,469,741 ) Other Income (Expenses) Write-down of Assets - (157,986 ) Foreign currency exchange gain (loss) (20,563 ) 10,599 (35,811 ) 18,499 (18,678 ) Interest (Expense) (7,600 ) (58,016 ) (22,121 ) (148,649 ) (695,900 ) Interest Income - 263 Forgiveness of debt - - - 17,500 46,520 Total Other Income (Expense) (28,163 ) (47,417 ) (57,932 ) (112,650 ) (825,781 ) Net Loss from Continuing Operations $ (98,742 ) $ (98,917 ) $ (252,445 ) $ (349,850 ) $ (3,295,522 ) Discontinued Operations Loss from operation of discontinued component - (1,967,294 ) Gain pn disposal net of tax effect of $0 - 133,255 Net Income (Loss) from Discontinued Operations - (1,834,039 ) Net Loss $ (98,742 ) $ (98,917 ) $ (252,445 ) $ (349,850 ) $ (5,129,561 ) Basic and Diluted Loss Per Share Continuing Operations 0.00 0.00 (0.01 ) (0.01 ) Loss per share 0.00 0.00 (0.01 ) (0.01 ) Weighted Average Shares Outstanding 48,510,773 44,487,729 48,246,272 41,737,291 The accompanying notes are an integral part of the financial statements 3 ROYAL QUANTUM GROUP, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative since August 23, For the nine months 2002 ended inception of September 30, development 2009 2008 stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (252,445 ) $ (349,850 ) $ (5,129,561 ) Net Income/(Loss)from Discontinued Operations - - 1,578,681 Adjustments to reconcile net income (loss) to net cash provided (used in) operating activities: Depreciation 278 278 1,203 Depletion 5,387 - 5,387 Write-down of mineral property - - 475,949 Write-down of assets 1 - 10,001 Stock issued for interest - 125,000 600,000 Stock issued for start up costs - - 12,600 Stock issued for services 12,500 - 656,890 Forgiveness of debt - (17,500 ) (46,520 ) Foreign currency exchange loss (gain) 35,811 (18,499 ) 18,678 (Increase) decrease in accounts receivable (9,255 ) - (9,255 ) Increase (decrease) in interest on notes payable 22,121 23,649 89,214 Increase (decrease) in accounts payable 7,554 6,888 343,399 Increase (decrease) in related party accounts payable 63,061 (36,235 ) 123,681 Net cash provided (used in) continuing activities (114,987 ) (266,269 ) (1,269,653 ) Net cash provided (used in) discontinuing activities - - 386,515 Net cash provided by (used in) operating activities (114,987 ) (266,269 ) (883,138 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in Mineral Property - - (10,000 ) Investment in Oil Property (167,260 ) (418,727 ) (584,459 ) Purchase of fixed assets - - (1,851 ) Net cash provided by (used in) investing activities (167,260 ) (418,727 ) (596,310 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans - - 136,027 Payment on shareholder loans - (6,000 ) (88,182 ) Proceeds from notes payable - 500,000 685,795 Contributed capital - - 2,842 Stock issued in exchange for cash 317,500 352,000 868,582 Net cash provided by (used in) financing activities 317,500 846,000 1,605,064 Net (Decrease) increase in Cash and Cash Equivalents 35,253 161,004 125,616 Cash and Cash Equivalents at Beginning of Period 90,363 3,448 - Cash and Cash Equivalents at End of Period $ 125,616 $ 164,452 $ 125,616 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ - $ - $ 12 Income taxes $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Stock issued in plan of reorganization $ - $ - $ 858 Stock issued in asset acquisition $ - $ - $ 2,243,000 Stock issued for services $ 12,500 $ - $ 606,890 Stock issued for investment in oil property $ - $ 58,750 $ 58,750 Stock issued for cancellation of debt $ - $ 500,000 $ 674,700 Related Party Payable converted to paid in capital $ 15,000 - $ 15,000 Shareholder loans converted to paid in capital $ - $ - $ 3,000 Stock issued for Accounts Payable $ - $ 32,500 $ 52,500 The accompanying notes are an integral part of the financial statements 4 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of accounting policies for Royal Quantum Group, Inc. (the “Company”) is presented to assist in understanding the Company's financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Interim Financial Statements The unaudited financial statements as of September 30, 2009 and the three and nine months then ended, reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of the operations for the three and nine months then ended.Operating results for interim periods are not necessarily indicative of the results which can be expected for full years. Nature of Operations and Going Concern The accompanying financial statements have been prepared on the basis of accounting principles applicable to a “going concern”, which assume that the Company will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations. Several conditions and events cast doubt about the Company’s ability to continue as a “going concern”.The Company has incurred net losses of approximately $5,100,000 for the period from August 23, 2002 (inception of development stage) to September 30, 2009 has a liquidity problem, and as of September 30, 2009 has minimal sources of revenue.In the interim, shareholders of the Company have committed to meeting any shortfall of operational cash flow.In addition the company may require increasing equity and debt financing in order to finance its business activities on an ongoing basis. These financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a “going concern”, then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported expenses, and the balance sheet classifications used. 5 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Organization and Basis of Presentation The Company was incorporated under the laws of the State of Nevada on October 22, 1996 under the name PSM Corp.The Company ceased all operating activities during the period from October 22, 1996 to July 9, 1999 and was considered dormant. On July 9, 1999, the Company obtained a Certificate of renewal from the State of Nevada. On October 3, 2002, the Company changed its name to Platinum SuperYachts, Inc. in anticipation of a merger with SuperYachts Holdings, Inc. (a Nevada Corporation that was incorporated on August 23, 2002).On November 15, 2002, the shareholders of the Platinum SuperYachts, Inc. completed a stock exchange agreement with SuperYachts Holdings, Inc. dated August 8, 2002.The merger was accounted for as a reverse merger, with SuperYachts Holdings being treated as the acquiring entity for financial reporting purposes. For financial reporting purposes, Platinum SuperYachts, Inc. was considered a new reporting entity on November 15, On November 23, 2005 holders of a majority of the Company’s common stock approved an Amendment to change the name of the Company to Royal Quantum Group, Inc., to increase the number of shares of common stock the Company is authorized to issue to 500,000,000 and to authorize the Company to issue up to 10,000,000 shares of preferred stock. As of September 30, 2009, the Company is in the development stage. Nature of Business Royal Quantum Group Inc. is a public company trading on the OTCBB market under the symbol RYQG.Royal Quantum is focused on the acquisition, exploration and development of resource and mineral properties located within favorable geo-political climates. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Depreciation and Amortization Fixed assets are recorded at cost and depreciated using the straight-line method over the estimated useful lives of the assets which range from three to five years.Fixed assets consisted of the following at September 30, 2009 and December 31, 2008: September 30, December 31, 2009 2008 Furniture & Fixtures $ 1,851 $ 1,851- Less accumulated depreciation (1,203 ) (925 ) Total $ 648 $ 926 Maintenance and repairs are charged to operations; betterments are capitalized.The cost of property sold or otherwise disposed of and the accumulated depreciation thereon is eliminated from the property and related accumulated depreciation accounts, and any resulting gain or loss is credited or charged to income. Total depreciation expense for the nine months ended September 30, 2009 and the year end December 31 2008 was $278 and $370 respectively. 7 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Intangible Assets The
